DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-11 and 13-22 of US Patent 10,834,541. 
Although the claims at issue are not identical, they are not patentably distinct from each other. It is clear that all the elements of the instant application claim 17/083,701 are to be found in patent claim of US Patent 10,834,541.  The difference between the instant application claims 1-14 and the patent claims 1-2, 4-11 and 13-22 lies in the fact that the patent claim includes more elements and is thus more specific. Thus, the invention of claims 1-2, 4-11 and 13-22 of the patents is in effect a “species” of the “generic” invention of the instant application claims 1-14.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160381528 A1 (Lee), in view of 3GPP TS 23.179 V0.2.0 (2015-07) (3GPP TS 23.179).
Regarding Claims 1,11 and 13, Lee teaches:
A non-transitory computer readable storage medium comprising instructions which, when executed by one or more processors, cause the one or more processors to perform operations (Lee: Fig. 6, a system configuration of performing MCPTT operations) comprising: 
Lee does not teach explicitly an MCPTT group selection/affiliation process as claimed. However, 3GPP TS 23.179 teaches:
receiving, from a second user equipment (UE) being used by a second mission-critical push-to-talk (MCPTT) user, a group selection request, the group selection request instructing to set a first MCPTT group as a selected MCPTT group for a first MCPTT user, wherein the first MCPTT user belongs to the first MCPTT group; and sending, to a first UE being used by the first MCPTT user according to the group selection request, a group selection message instructing the first UE to set the first MCPTT group as the selected MCPTT group for the first MCPTT user (3GPP TS 23.179: p33-42, Figs. 10.6.3-1, the group management server (i.e. the 1st network device) from a group management client (i.e. 2nd UE) to create a group that includes the group management client (i.e. 1st UE); in addition, Fig. 10.4.2-1 illustrates an UE/user’s affiliation within its own group, Fig. 10-4.3.2-1 illustrates an UE/user’s affiliation to a partner group, Fig. 10.6.2.1-1 illustrates regroup within a MCPTT system, Fig. 10.6.2.2-1 illustrates regroup involving multiple MCPTT groups; P33 section 10.2.3, group and membership metadata).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lee with an MCPTT group selection/affiliation process as further taught by 3GPP TS 23.179. The advantage of doing so is to leverage industry standard to enhance system and device features and performance while ensure the compatibility in the marketplace.
Regarding Claims 2, 12 and 14, Lee as modified teaches all elements of Claims 1, 11 and 13 respectively. Lee as modified further teaches:
The non-transitory computer readable storage medium according to claim 1, wherein the group selection request comprises a user identifier of the first MCPTT user and a group identifier of the first MCPTT group (Lee: [0132], an MCPPT message may contain a user ID, a group ID, and affiliated group information).
Regarding Claim 3, Lee as modified teaches all elements of Claim 1. Lee as modified further teaches:
The non-transitory computer readable storage medium according to claim 1, wherein the group selection message comprises a group identifier of the first MCPTT group (3GPP TS 23.179: p33-42, Fig. 10.6.3-1 and section 10.2.3; group and membership metadata).
Regarding Claim 4, Lee as modified teaches all elements of Claims 1/3. Lee as modified further teaches:
The non-transitory computer readable storage medium according to claim 3, wherein the group selection message further comprises an identifier of the second MCPTT user (3GPP TS 23.179: p33-42, Fig. 10.6.3-1 and section 10.2.3; group and membership metadata; the 2nd MCPTT user maybe user 1 or user 2).
Regarding Claim 5, Lee as modified teaches all elements of Claim 1. Lee as modified further teaches:
The non-transitory computer readable storage medium according to claim 1, wherein the operations further comprise: determining that the second MCPTT user has authority to set the selected MCPTT group for the first MCPTT user (3GPP TS 23.179: p33-42, Fig. 10.6.3-1, authorized user).
Regarding Claim 6, Lee as modified teaches all elements of Claim 1. Lee as modified further teaches:
The non-transitory computer readable storage medium according to claim 1, wherein the operations further comprise: determining whether the first MCPTT user has been associated with the first MCPTT group; and associating, based on determining that the first MCPTT user has not been associated with the first MCPTT group, the first MCPTT user with the first MCPTT group (3GPP TS 23.179: p33-42: Fig. 10.4.3.2-1, check based on user subscription and limit check).
Regarding Claim 7, Lee as modified teaches all elements of Claim 1. Lee as modified further teaches:
The non-transitory computer readable storage medium according to claim 1, wherein the operations further comprise: sending, to the second UE being used by the second MCPTT user, a group selection response indicating whether setting the first MCPTT group as the selected MCPTT group for the first MCPTT user was successful (3GPP TS 23.179: p33-42: Fig. 10.6.3-1, step 5 group creation confirmation response to the authorized user).
Regarding Claim 8, Lee as modified teaches all elements of Claim 1. Lee as modified further teaches:
The non-transitory computer readable storage medium according to claim 1, wherein sending the group selection message causes the first UE to notify the first MCPTT user of setting the first MCPTT group as the selected MCPTT group for the first MCPTT user (3GPP TS 23.179: p33-42: Fig. 10.4.2-1, step 5a, MCPTT group affiliation confirmation to the client device/user).
Regarding Claim 9, Lee as modified teaches all elements of Claim 1. Lee as modified further teaches:
The non-transitory computer readable storage medium according to claim 1, wherein the operations further comprise: accessing a correspondence between the first MCPTT user and the first MCPTT group; and wherein sending the group selection message to the first UE comprises sending, to the first UE according to the group selection request and the correspondence, the group selection message (3GPP TS 23.179: p33-42: Fig. 10.4.2-1, illustrating a client initiates group selection, and Fig. 10.6.2.1-1, illustrating an authorized user/UE initiates a request, where the request is correspondence between client UE and server or authorized user/UE) .
Regarding Claim 10, Lee as modified teaches all elements of Claim 1. Lee as modified further teaches:
The non-transitory computer readable storage medium according to claim 1, wherein the operations further comprise: receiving another group selection request comprising an identifier of a second MCPTT group, wherein the second MCPTT group comprises a plurality of MCPTT users; and instructing, according to another group selection request, the plurality of MCPTT users to set the second MCPTT group as the selected MCPTT group (3GPP TS 23.179: p33-42: e.g. Fig. 10.4.3.2-1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649